,.
           ,.,.-.   ~.:*:.   <   -   _..       _



      OFFIkE           OF THE ATCORNE,:.            :GENERAL OF TEXAS
                                           AUSTIN




Honorcrble George H. :;heppard
Comptroller  of Publfa ncaounte
&~stln,  Texao


Deerslrr


                                                              ution and talc-
                                                              ot in lnstall-


                                                             1940,   you request
                                                              alai5   ror  taxes
                                                             tractor    (an at-
                                                                      der krtiales
                                                                      thorltod to




7345b, Vernon'.3 Civil StAtutcs, lrrr~,31yGor5rns l!m pro-
ooCurz ta bo folio-m8 1~ tax toreclo~~~ra proc~~~cdlc~s. .<.
                                                           8
rind nothing in any of such statutes wnlch &us::'e:;tsthat
e dollnquont tclxattorney ia OlOth8d with the power to
bind the State to agreecents to so post.pone col~tation.
iYe do not believe that the power to nentoroe or assist in
Honorable George II.Shegpeird,Page e


the enroroezfmt of the oolleatioa* of suoh delinquent tax-
iit;;;lb aarry with it any such wwer  by necessary lmpll-
         Aad, the erexise thereof would in a sense disturb
the cok3=plated operatloa of Artloles 7336 antl7345b.
         In our oplnloa the aontraoting attorney may not
bind the State to any auob agreements.


                                       Yours very truly
                                ATTOmlXY QENERAL OF TEXAS



                                             C18Ul    R, L8Wi.9
                                                     Aselstant




         ..